This is a companion case to that of Monnig Dry Good Co. v. H. C. King et al. (Tex.Civ.App.) 261 S.W. 515, and both the facts and question for review on appeal are the same. The decision in that case is applicable to and controls the decision of this appeal.
The judgment against the Monnig Dry Goods Company is reversed, and judgment is here entered that W. R. Wilkinson and Scott Gibson take nothing by their suit against that company, and that such company recover against them all costs in this behalf expended in the trial courts and on this appeal. The judgment of the county court will not be otherwise disturbed. The costs of this appeal will be taxed against W. R. Wilkinson. *Page 518